DOWNEY, Judge.
The issue in this appeal from a non-final order, which we treat as a petition for writ of certiorari, involves the application of the psychotherapist-patient privilege afforded by section 90.503, Florida Statutes (1983).
During the course of their domestic relations case both husband and wife requested custody of their minor children, each contending that he or she was a fit and proper custodial parent. The husband subpoenaed psychological hospital records from Bro-ward General Medical Center pertaining to the wife’s treatment during a period prior to the commencement of this litigation. Although the wife objected thereto and sought a protective order based upon the statutory privilege extended by section 90.-503, Florida Statutes (1983), the trial court denied the motion.
In our judgment, this case is controlled by McIntyre v. McIntyre, 404 So.2d 208 (Fla. 2d DCA 1981), Mohammad v. Mohammad, 358 So.2d 610 (Fla. 1st DCA 1978), and Roper v. Roper, 336 So.2d 654 *1312(Fla. 4th DCA 1976). Appellant’s reliance upon Miraglia v. Miraglia, 462 So.2d 507 (Fla. 4th DCA 1984), Davidge v. Davidge, 451 So.2d 1051 (Fla. 4th DCA 1984), and Critchlow v. Critchlow, 347 So.2d 453 (Fla. 3d DCA 1977), is misplaced. The factual situations in those cases brought them under a statutory exception to the privilege.
Accordingly, the order denying petitioner’s motion for protective order is quashed and the cause is remanded for further proceedings.
GLICKSTEIN and BARRETT, JJ., concur.